DETAILED ACTION
This Office Action is in response to Applicant’s arguments and amendments filed on November 10, 2021 for Application # 16/356,063 filed on March 18, 2019 in which claims 1-21 are presented for examination. Examiner did not get response from the applicant’s attorney to resolve the pending issue for allowability.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-21 are pending, of which claims 17-19 are rejected for claim objections.

Claim Objections
Claims 17-19 are objected to because of the following informalities: These claims are dependent on canceled claim 15.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-14, 16 and 20-21 allowed These claims are allowable over prior-art due to applicant’s amendments.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub. US 2016/0239636 A1 disclose “GENOMIC PRESCRIBING SYSTEM AND METHODS”
US Pat. US 10,950,354 B1 disclose “Computing system for pharmacogenomics”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.

 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159